DETAILED ACTION
	Claims 1-18 are present for examination.
	Claims 1, 6, 11 and 18 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 7, 9, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ukita et al. (WO2018/100652) (US 2020/0026848 is used as a translation) in view of Smithson (US 8,695,085).
With respect claim 1, Ukita et al.teaches determine whether the persistent region in the memory is locked (see paragraph 85-86; controller acquires lock-state information and with the information determines if the storage is locked); 
when the persistent region is locked, instructing a controller of the information handling apparatus to obtain a stored passphrase from a storage device (see paragraphs 85-87; if the storage is locked the controller obtains the password in the lock-state information sent); and 
using the passphrase to unlock the persistent region in the memory of the information handling apparatus (see paragraph 85-88 and 104-106; using the password obtained the controller unlocks the storage and performs data reading or data writing).
Ukita et al. does not explicitly teach configuring a firmware of the information handling apparatus  to determine whether the persistent region in the memory is locked.
However, Ukita et al. teaches wherein the function of each element of the information processing apparatus 2 is implemented by software, firmware, or a combination of software and firmware(see paragraph 77), and wherein a controller, which may be implemented using firmware, acquires lock-state information and with the information determines if the storage is locked (see paragraph 85-86).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method to include the above mentioned to obtain an information processing apparatus that offers a high degree of security (see Ukita, paragraph 12, lines 24-26).
Ukita et al. does not teach when the persistent region is locked, instructing a controller of the information handling apparatus to obtain a stored passphrase from a storage, wherein the controller and the storage device are external to the memory.
However, Smithson teaches wherein the functionality of initialization module 104 and storage access module 106 are implemented in a single module, such as storage security module 102… the functionality may be part of hardware controllers for accessing storage 110(see column 5, lines 59-66)…Initialization module 104 communicates with storage 110 to enable locking of storage 110. Once locking is enabled on storage 110, then upon the reset or power cycle of storage 110, storage 110 will lock. When locked, storage 110 will request a password prior to granting access to the contents of storage 110 (see column 6, lines 15-20). Storage security module 102 receives, from storage 110, a request for a password in step 208. In response to the request for the password: storage security module 102 retrieves, from nonvolatile storage 108 that is separate from storage 110, a first password in step 210, and storage security module 102 also provides the first password to storage 110 to obtain access to the data in storage 110 in step 210 (see column 7, lines 40-46) (i.e., when the storage device 110 is locked, it is instructed to the security module/controller to retrieve a password from separate memory 108). 
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Smithson to include the above mentioned to protect and secure the data stored in the storage device (see Smithson, column 1, lines 5-6;  column 5, lines 28-30 and column 6, lines 48-51).

With respect claim 3, Ukita et al. teaches accessing, by the controller, the storage device for the passphrase (see paragraphs 85-87; if the storage is locked the controller obtains the password in the lock-state information sent).
Ukita does not explicitly teach returning, by a processor of the information handling apparatus, the passphrase to the firmware.
However, Ukita et al. teaches wherein a controller, which may be implemented using firmware, acquires lock-state information and with the information determines if the storage is locked (see paragraph 85-86).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method to include the above mentioned to obtain an information processing apparatus that offers a high degree of security (see Ukita, paragraph 12, lines 24-26).

With respect claim 7, embodiments 1-3 of Ukita et al. used above does not teach wherein the storage device is at least one of a local server and a remote server connected to the information handling apparatus.
However, the fourth embodiment of Ukita et al. teaches wherein the information processing apparatus 100 includes an information processing apparatus main unit 2B, the input device 41, the display 42, the audio output device 43, and a server device (see paragraph 137). The server device 3 includes the attachment state determination unit 13, a server-side controller 60, and a server-side communication controller 61 (see paragraph 139); and server-side controller 60 includes a server-side PW management unit 70. The server-side PW management unit 70 includes the individual PW generator 31 (see paragraph 143).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method to include the above mentioned to obtain an information processing apparatus that offers a high degree of security (see Ukita, paragraph 12, lines 24-26).

With respect claim 9, Ukita et al. teaches prior to determining, by the firmware, whether the persistent region in the memory is locked, storing the passphrase to the storage device (see paragraphs 28 and 83; password is generated before it is determined if the memory is locked or not).

With respect claim 11, Ukita et al. teaches a controller (see Figs. 1 and 2, paragraph 23; controller 11); 
a memory coupled to the controller (see Figs. 1 and 2; paragraph 23; memory 12 coupled to controller 11), the memory having a persistent region that can either be locked or unlocked (see paragraphs 24 and 29; memory can be locked or not); and 
determine whether the persistent region of the memory is locked (see paragraph 85-86; controller acquires lock-state information and with the information determines if the storage is locked); 
instruct the controller to obtain a stored passphrase from a storage device when the persistent region is locked (see paragraphs 85-87; if the storage is locked the controller obtains the password in the lock-state information sent); and 
use the passphrase to unlock the persistent region of the memory (see paragraph 85-88 and 104-106; using the password obtained the controller unlocks the storage and performs data reading or data writing).
Ukita et al. does not explicitly teach a firmware configured to: determine whether the persistent region of the memory is locked.
However, Ukita et al. teaches wherein the function of each element of the information processing apparatus 2 is implemented by software, firmware, or a combination of software and firmware(see paragraph 77), and wherein a controller, which may be implemented using firmware, acquires lock-state information and with the information determines if the storage is locked (see paragraph 85-86).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the apparatus to include the above mentioned to obtain an information processing apparatus that offers a high degree of security (see Ukita, paragraph 12, lines 24-26).
Ukita et al. does not teach instructing the controller to obtain a stored passphrase from a storage device when the persistent region is locked, wherein the controller and the storage device are external to the memory.
However, Smithson teaches wherein the functionality of initialization module 104 and storage access module 106 are implemented in a single module, such as storage security module 102… the functionality may be part of hardware controllers for accessing storage 110(see column 5, lines 59-66)… Initialization module 104 communicates with storage 110 to enable locking of storage 110. Once locking is enabled on storage 110, then upon the reset or power cycle of storage 110, storage 110 will lock. When locked, storage 110 will request a password prior to granting access to the contents of storage 110 (see column 6, lines 15-20)…Storage security module 102 receives, from storage 110, a request for a password in step 208. In response to the request for the password: storage security module 102 retrieves, from nonvolatile storage 108 that is separate from storage 110, a first password in step 210, and storage security module 102 also provides the first password to storage 110 to obtain access to the data in storage 110 in step 210 (see column 7, lines 40-46) (i.e., when the storage device 110 is locked, it is instructed to the security module/controller to retrieve a password from separate memory 108). 
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the apparatus taught by Smithson to include the above mentioned to protect and secure the data stored in the storage device (see Smithson, column 1, lines 5-6;  column 5, lines 28-30 and column 6, lines 48-51).

With respect claim 17, embodiments 1-3 of Ukita et al. used above does not teach wherein the storage device is at least one of a local server and a remote server connected to the information handling apparatus.
However, the fourth embodiment of Ukita et al. teaches wherein the information processing apparatus 100 includes an information processing apparatus main unit 2B, the input device 41, the display 42, the audio output device 43, and a server device (see paragraph 137). The server device 3 includes the attachment state determination unit 13, a server-side controller 60, and a server-side communication controller 61 (see paragraph 139); and server-side controller 60 includes a server-side PW management unit 70. The server-side PW management unit 70 includes the individual PW generator 31 (see paragraph 143).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the apparatus to include the above mentioned to obtain an information processing apparatus that offers a high degree of security (see Ukita, paragraph 12, lines 24-26).

Claims 2, 4, 8 and  12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ukita et al. (WO2018/100652) (US 2020/0026848 is used as a translation) and Smithson (US 8,695,085) as applied to claims 1, 3 and 11 above, and further in view of Khatri et al. (US 2019/0034620).
With respect claim 2, Ukita et al. and Smithson do not teach wherein the firmware is a unified extensible firmware interface (UEFI).
However, Khatri et al. teaches wherein the firmware is a unified extensible firmware interface (UEFI) (see paragraphs 26; UEFI).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Ukita et al. and Smithson to include the above mentioned to prevent unauthorized third-party access to an information handling system (IHS) (see Khatri, paragraph 4).

With respect claim 4, Ukita et al. does not teach wherein the controller is a baseboard management controller (BMC) of the information handling apparatus.
However, Khatri et al. teaches wherein the controller is a baseboard management controller (BMC) of the information handling apparatus (see paragraph 29, baseboard management controller).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Ukita et al. to include the above mentioned to prevent unauthorized third-party access to an information handling system (IHS) (see Khatri, paragraph 4).

With respect claim 8, Ukita et al. does not teach wherein the storage device is formed as part of a baseboard management controller (BMC) of the information handling apparatus.
However, Khatri et al. teaches wherein the storage device is formed as part of a baseboard management controller (BMC) of the information handling apparatus (see paragraph 29, baseboard management controller).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the apparatus taught by Ukita et al. to include the above mentioned to prevent unauthorized third-party access to an information handling system (IHS) (see Khatri, paragraph 4).

With respect claim 12, Ukita et al. does not teach wherein the firmware is a unified extensible firmware interface (UEFI).
However, Khatri et al. teaches wherein the firmware is a unified extensible firmware interface (UEFI) (see paragraphs 26; UEFI).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the apparatus taught by Ukita et al. to include the above mentioned to prevent unauthorized third-party access to an information handling system (IHS) (see Khatri, paragraph 4).

With respect claim 13, Ukita et al. does not teach wherein the controller is a baseboard management controller (BMC).
However, Khatri et al. teaches wherein the controller is a baseboard management controller (BMC) (see paragraph 29, baseboard management controller).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the apparatus taught by Ukita et al. to include the above mentioned to prevent unauthorized third-party access to an information handling system (IHS) (see Khatri, paragraph 4).

With respect claim 14, Ukita et al. does not teach wherein the storage device is formed as part of the BMC.
However, Khatri et al. teaches wherein the storage device is formed as part of the BMC (see paragraph 29, baseboard management controller).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the apparatus taught by Ukita et al. to include the above mentioned to prevent unauthorized third-party access to an information handling system (IHS) (see Khatri, paragraph 4).


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ukita et al. (WO2018/100652) (US 2020/0026848 is used as a translation) and Smithson (US 8,695,085) as applied to claims 1 and 9 above, and further in view of Moore (US 7,743,241).
With respect claim 10, Ukita et al.teaches wherein storing the passphrase to the storage device further comprises: setting the passphrase to the persistent region in the memory of the information handling device (see paragraphs 43-44; password generator generates the password of the storage device); and 
saving the passphrase to the storage device (see paragraphs 43-44; password writer writes the password generated by the generator to the storage device).
Ukita et al. and Smithson do not explicitly teaches receiving the passphrase from a user input.
However, Moore teaches receiving the passphrase from a user input (see column 6, lines 35-40; user inputs password and the password is stored in storage device).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Ukita et al. and Smithson to include the above mentioned to improve securing the contents of data storage devices (see Moore, column 1, line 54-56).

Claim 5-6 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ukita et al. (WO2018/100652) (US 2020/0026848 is used as a translation) and Smithson (US 8,695,085)  as applied to claims 1 and 11 above, and further in view of Kasanicky et al. (US 2019/0050705).
With respect claim 5, Ukita et al. and Smithson do not teach wherein the persistent region is formed in a non- volatile dual in-line memory module (NVDIMM).
However, Kasanicky et al. teaches wherein the persistent region is formed in a non- volatile dual in-line memory module (NVDIMM) (see paragraphs 38; NVDIMM with persistent memory region).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Ukita et al. and Smithson to include the above mentioned to improve the security if the contents against unauthorized modifications achieve better performance (see Kasanicky, paragraph 38).

With respect claim 15, Ukita et al. and Smithson do not teach wherein the persistent region is formed in a non-volatile dual in-line memory module (NVDIMM).
However, Kasanicky et al. teaches wherein the persistent region is formed in a non- volatile dual in-line memory module (NVDIMM) (see paragraphs 38; NVDIMM with persistent memory region).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the apparatus taught by Ukita et al. and Smithson to include the above mentioned to achieve better performance (see Kasanicky, paragraph 38).

With respect claim 16, Ukita et al. and Smithson do not teach wherein the persistent region is interleaved on a plurality of NVDIMMs.
However, Kasanicky et al. teaches wherein the persistent region is interleaved on a plurality of NVDIMMs (see paragraphs 38; persistent memory from the NVDIMMs may be interleaved within each CPU for better performance to create different persistent memory regions (e.g., four regions PM1, PM2, PM3, and PM4)).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the apparatus taught by Ukita et al. and Smithson to include the above mentioned to achieve better performance (see Kasanicky, paragraph 38).

Allowable Subject Matter
Claims 6 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments with respect to claims 1-5 and 7-17 have been considered but are moot in view of the new ground(s) of rejection, necessitated by amendment. 
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARACELIS RUIZ/Primary Examiner, Art Unit 2139